Rodriguez v Garcia (2017 NY Slip Op 07399)





Rodriguez v Garcia


2017 NY Slip Op 07399


Decided on October 24, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 24, 2017

Friedman, J.P., Richter, Andrias, Gische, Moulton, JJ.


4777 23534/16E

[*1]Jhensy Rodriguez,	 Plaintiff-Appellant,
vJ. Gonzalez Garcia, et al., Defendants-Respondents.


The Sullivan Law Firm, New York (James A. Domini of counsel), for appellant.
Richard T. Lau & Associates, Jericho (Christine A. Hilcken of counsel), for respondents.

Order, Supreme Court, Bronx County (Donna Mills, J.), entered April 5, 2017, which denied plaintiff's motion for partial summary judgment on the issue of liability, unanimously reversed, on the law, without costs, and the motion granted.
Plaintiff established entitlement to judgment as a matter of law by submitting an affidavit averring that while she was stopped in traffic, the vehicle operated by defendant Garcia struck her vehicle from behind. In opposition, defendants failed to raise a triable issue of fact, as they did not provide a nonnegligent explanation for the collision (see Castaneda v DO & CO N.Y. Catering, Inc., 144 AD3d 407 [1st Dept 2016]; Cruz v Lise, 123 AD3d 514 [1st Dept 2014]; Dicturel v Dukureh, 71 AD3d 558, 559 [1st Dept 2010]). Plaintiff's motion was not premature due to the lack of plaintiff's deposition, because the information as to why defendants' car struck the rear end of plaintiff's car reasonably rests within defendant driver's own knowledge (see Castaneda at 407; Johnson v Phillips, 261 AD2d 269, 272 [1st Dept 1999]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 24, 2017
CLERK